ELECTRONIC RECORD                              J, W7-/5"

COA #       05-13-00478-CR                       OFFENSE:        29.03


            Valentin Junior Hernandez v. The
STYLE:      state of Texas                       COUNTY:         Dallas

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    Criminal District Court No. 1


DATE: 2/03/2015                    Publish: NO   TC CASE #:      F-1261625-H




                            IN THE COURT OF CRIMINAL APPEALS

                                                                          2V6 -/5*
           Valentin Junior Hernandez v. The
STYLE:     State of Texas                             CCA#:               2*47-15-
         app^llaa/t\^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:       Q< S'r? '<* 0/S                          SIGNED:                             PC:

JUDGE:       ^L                                       PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD